t c no united_states tax_court william j mccorkle petitioner v commissioner of internal revenue respondent docket no 1433-03l filed date r’s appeals_office determined that r was warranted in filing a notice_of_federal_tax_lien nftl against p with respect to his federal_income_tax liability p assigns error on the grounds that r erroneously refunded his dollar_figure million remittance for to the u s marshals service pursuant to a forfeiture order issued under u s c sec_982 by the district_court in an unrelated non-tax criminal case r and p have both moved for summary_judgment held r was dutybound to comply with the forfeiture order which is not subject_to collateral attack in this court held further r had no duty to defend against the forfeiture order held further the appeals_office did not err in determining that r was warranted in filing the nftl therefore r’s motion for summary_judgment will be granted and p’s will be denied william j mccorkle pro_se pamela l mable for respondent opinion halpern judge this case is before the court to review a determination made by respondent’s appeals_office appeals that respondent was warranted in filing a notice_of_federal_tax_lien the notice_of_federal_tax_lien or nftl against petitioner with respect to his federal_income_tax liability for tax_liability we review that determination pursuant to sec_6320 and sec_6330 petitioner assigns error to appeals’ determination on the grounds that appeals erred in determining that a dollar_figure million remittance made by petitioner to the internal_revenue_service irs on or about date the dollar_figure million remittance did not satisfy the tax_liability appeals determined that the dollar_figure million remittance did not satisfy the tax_liability because that amount had been refunded to the u s marshals service marshals service pursuant to an order of the court in a non-tax criminal case involving petitioner the order specified that the dollar_figure million was subject_to criminal forfeiture pursuant to u s c sec_982 there being little dispute as to the underlying facts the parties have each unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure moved for summary_judgment together the motions rule provides for summary_judgment summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law for the reasons that follow we shall grant respondent’s motion for summary_judgment and deny petitioner’s introduction background we draw the following facts from the pleadings requests for admissions together with any objections or responses thereto the motions memoranda in support of the motions responses to the motions other documents filed with the court and reports of the court_of_appeals for the eleventh circuit concerning criminal proceedings involving petitioner and others viz 321_f3d_1292 11th cir and 296_f3d_1284 11th cir principally we rely on the statement of the facts contained in respondent’s memorandum of authorities in support of respondent’s cross-motion for summary_judgment and response to petitioner’s motion for summary_judgment respondent describes the facts so stated as being undisputed and it appears that petitioner agrees for purposes of disposing of the motions we find the following facts to be true residence at the time the petition was filed petitioner was an inmate at the federal correctional institution jesup georgia the dollar_figure million remittance petitioner failed to file an income_tax return for although he requested the request and received an extension of time until date to do so no payment of tax accompanied the request and the request recites that no income_tax is owed for when subsequently petitioner made the dollar_figure million remittance on or about date he indicated that it was for his tax_year and respondent applied it to petitioner’s account for the dollar_figure million remittance was not accompanied by a tax_return petitioner made the dollar_figure million in petitioner’s response in opposition to respondent’s cross-motion for summary_judgment and response to petitioner’s motion for summary_judgment petitioner describes respondent’s statement of facts as being merely incomplete not all of the undisputed facts are set forth in respondent’s memorandum of authorities all dollar amounts have been rounded to the nearest dollar remittance on or about date shortly after federal agents had seized petitioner’s property and documents the criminal case petitioner was one of several defendants in the multicount criminal case styled united_states v mccorkle criminal docket no 98-cr-52-all m d fla sometimes the criminal case on date a superseding indictment was brought against petitioner among others which included numerous counts involving fraud and money laundering the money-laundering counts were brought pursuant to u s c secs and and the superseding indictment charged that petitioner had laundered and conspired to launder telemarketing fraud proceeds from date through date the superseding indictment also contained a forfeiture count alleging that any proceeds that petitioner obtained from fraud and money laundering were forfeitable to the united_states pursuant to u s c sec_982 petitioner and his wife had deposited dollar_figure million in laundered proceeds into the royal bank of canada trust company in the cayman islands of that dollar_figure million dollar_figure million was used to make the dollar_figure million remittance and dollar_figure million was transferred to a legal trust fund established to pay the legal fees of petitioner’s and his wife’s criminal defense attorneys including f lee bailey which dollar_figure million was later transferred by mr bailey to himself and others on date a jury convicted petitioner among others of executing a telemarketing scheme in violation of u s c sec_1341 mail fraud and wire fraud of conspiring to launder the proceeds of the scheme in violation of u s c sec h and of laundering those proceeds in violation of u s c secs a b and a on date the united_states district_court for the middle district of florida the district_court submitted the criminal forfeiture count to the jury which returned a special verdict finding that certain real and personal_property including numerous bank accounts was subject_to forfeiture as part of its determination the jury concluded that because it was traceable to petitioner’s criminal acts the dollar_figure million remittance was subject_to forfeiture the jury also concluded that the dollar_figure million petitioner had transferred to the legal trust fund established to pay his criminal attorneys including mr bailey was forfeitable since it was also traceable to petitioner’s criminal acts on date pursuant to the jury’s determination on the forfeiture count the district_court entered a forfeiture order the forfeiture order requiring forfeiture of among other things the dollar_figure million remittance petitioner was sentenced on date petitioner appealed his conviction and sentence to the court_of_appeals for the eleventh circuit which affirmed the conviction but vacated petitioner’s sentence and remanded the case to the district_court for resentencing see 296_f3d_1284 11th cir the court_of_appeals left intact the forfeiture aspects of the case united_states v mccorkle f 3d pincite n pursuant to the forfeiture order on or about date the marshals service sought to recover from respondent the dollar_figure million remittance on or about date respondent complied with the forfeiture order and returned dollar_figure million to the marshals service by making a manual refund and issuing a check made payable to the marshals service the refund respondent’s examination in after petitioner’s conviction for the offenses described above respondent commenced an examination of petitioner’s federal_income_tax liability for that examination resulted in the issuance of a notice_of_deficiency for determining a deficiency in tax of dollar_figure and various additions to tax and penalties petitioner did not petition the tax_court with respect to the notice_of_deficiency on october after remand the district_court conducted another sentencing hearing on date and made certain findings the district_court then adopted and imposed its original sentence against petitioner petitioner has appealed his resentencing to the court_of_appeals for the eleventh circuit which appeal is pending respondent assessed an income_tax deficiency of dollar_figure an estimated_tax penalty of dollar_figure a miscellaneous penalty of dollar_figure a failure to pay penalty of dollar_figure and interest of dollar_figure notice_of_federal_tax_lien on or about date respondent filed the notice_of_federal_tax_lien with the county comptroller of orange county florida showing unpaid balance of assessment for in the amount of dollar_figure on date respondent issued to petitioner letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 collection_due_process_hearing on date petitioner timely requested a hearing under sec_6320 collection_due_process_hearing in that request petitioner opposed the filing of the nftl and noted the dollar_figure million remittance which he argued had satisfied his tax_liability because petitioner was incarcerated the appeals_office accorded petitioner the collection_due_process_hearing by way of an exchange of correspondence during the course of the hearing a settlement officer conducting the hearing for the appeals_office learned of the forfeiture order and respondent’s disposition of the dollar_figure million remittance on date the appeals_office sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination denying petitioner any relief the notice_of_determination contained a summary of the appeals office’s determination which was further detailed in an attachment authored by the settlement officer in support of sustaining the filing of the nftl the settlement officer determined that the dollar_figure million remittance had been subject_to a criminal forfeiture proceeding and that petitioner was not entitled to rely on those funds to satisfy the tax_liability the settlement officer also determined that the filing of the nftl was appropriate and no circumstances existed to either release or withdraw it he further determined that petitioner had admitted to his inability to pay the liability but petitioner had failed to request any collection alternatives or to provide any information from which collection alternatives could be considered the settlement officer sustained the filing of the nftl the amended petition petitioner filed a petition and an amended petition in the amended petition petitioner states that for he paid dollar_figure estimated_tax payment to the irs but never did actually file a return he adds the department of the treasury in a manual refund check refunded this dollar_figure to the u s marshall’s service pursuant to a court order for forfeiture he claims this refund based upon the court order of forfeiture is in error he explains at the time of payment of the dollar_figure no forfeiture order was in place by the u s courts therefore he concludes no tax_lien is appropriate since once he paid his tax for the irs was without authority to unpay it and demand that he pay it again discussion i law a collection procedure sec_6321 imposes a lien for unpaid federal taxes sec_6323 provides that the lien imposed by sec_6321 is not valid against certain persons until notice of the lien the nftl is filed in accordance with rules provided sec_6320 provides that after the commissioner has filed the nftl the commissioner must notify the taxpayer of the fact of the filing and among other things the taxpayer’s right to request a hearing if the taxpayer requests a hearing the hearing is to be conducted by appeals and the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer requesting the hearing may raise any relevant issue relating to the unpaid tax or the commissioner’s collection action sec_6330 the taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency for or did not otherwise have an opportunity to dispute such tax_liability sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review such determinations where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 where the underlying tax_liability is properly at issue the taxpayer is entitled to a de novo hearing in this court e g 114_tc_176 where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion id pincite when faced with questions of law as we are here determining whether petitioner may challenge the forfeiture order and whether respondent was obligated to defend against it the standard of review makes no difference whether characterized as a review for abuse_of_discretion or as a consideration de novo of a question of law we must reject erroneous views of the law see 496_us_384 719_f2d_23 2d cir stating that it is not inconsistent with the discretion standard for an appellate court to decline to honor a purported exercise of discretion which was infected by an error of law 121_tc_111 b criminal forfeiture title u s c sec_982 is entitled criminal forfeiture and it governs forfeiture in cases involving convictions for money laundering in pertinent part u s c sec_982 provides sec_982 criminal forfeiture a the court in imposing sentence on a person convicted of an offense in violation of u s c secs or shall order that the person forfeit to the united_states any property real or personal involved in such offense or any property traceable to such property the seizure of property forfeited under u s c sec_982 and any judicial proceeding relating to the forfeiture are governed by u s c sec_853 except subsection d thereof u s c sec_982 title u s c sec_853 addresses third party transfers and provides as follows sec_853 third party transfers all right title and interest in property described in u s c sec_982 vests in the united_states upon the commission of the act giving rise to forfeiture under u s c sec_982 any such property that is subsequently transferred to a person other than the defendant may be the subject of a special verdict of forfeiture and thereafter shall be ordered forfeited to the united_states unless the transferee establishes in a hearing pursuant to subsection n of this section that he is a bona_fide purchaser for value of such property who at the time of purchase was reasonably without cause to believe that the property was subject_to forfeiture under this section title u s c sec_853 provides that following the entry of an order of forfeiture the united_states shall give notice of the order and sec_853 thereof provides that any person other than the defendant asserting a legal_interest in the property ordered to be forfeited ha sec_30 days to petition the court for a hearing to adjudicate the validity of his alleged interest following the district court’s disposition of any petitions filed under u s c sec_853 or if none are filed after the close of the period for filing such petitions u s c sec_853 provides the united_states shall have clear title to property that is the subject of the order of forfeiture and may warrant good title to any subsequent purchaser or transferee ii arguments of the parties the essence of petitioner’s argument is that he satisfied the tax_liability with the dollar_figure million remittance before he forfeited to the united_states his ownership rights in the laundered funds the source of the dollar_figure million remittance petitioner believes that the rights of the united_states under the forfeiture statute did not ripen until he was convicted the jury rendered a special verdict of forfeiture and the district_court entered the forfeiture order moreover petitioner argues that since respondent was a bona_fide purchaser for value reasonably without cause to believe the dollar_figure million remittance was subject_to forfeiture he could have defended against the forfeiture order and because he failed to do so should be barred from trying to collect the tax_liability respondent counters that on account of his criminal conviction petitioner cannot challenge the validity of the forfeiture order or respondent’s compliance with it respondent also argues that since at the time he received notice of the forfeiture order he had not assessed petitioner’s income_tax_liability he had no standing to make a claim as a bona_fide purchaser for value iii analysis a introduction the jury in the criminal case returned a special verdict of forfeiture with respect to the dollar_figure million remittance in returning the special verdict the jury necessarily found that petitioner had transferred dollar_figure million of laundered proceeds to the irs cf united_states v mccorkle f 3d pincite n thereafter the district_court entered the forfeiture order the united_states presumably notified respondent of the order and since respondent failed to petition the court for a hearing to adjudicate his rights in the laundered proceeds the united_states gained clear title to the dollar_figure million remittance which the marshals service collected see u s c sec_853 n the forfeiture order has neither been vacated by the district_court nor has the court’s decision to issue it been reversed therefore respondent like this court must respect it moreover respondent had no duty to challenge it b petitioner cannot challenge the forfeiture order petitioner errs in his understanding of that portion of u s c sec_853 that embodies what is known as the relation- back doctrine according to which title of the united_states to forfeited property relates back to the time of commission of the illegal act underlying the forfeiture in pertinent part u s c sec_853 provides all right title and interest in the forfeited property vests in the united_states upon the commission of the act giving rise to forfeiture contrary to petitioner’s belief therefore the date on which the district_court orders the forfeiture is not the date on which the rights of the united_states arise it is true that until the order of forfeiture is entered the united_states has no right to seize the forfeited property see u s c sec_853 but upon entry of the order the forfeiture relates back to the date of the criminal act giving rise to the forfeiture see eg 491_us_617 neither petitioner’s nor our understanding of u s c sec_853 is of moment however since we as well as respondent must respect the forfeiture order and have no warrant to reject it the rule is clear i t is for the court of first instance to determine the question of the validity of the law and until its decision is reversed for error by orderly review either by itself or by a higher court its orders based on its decision are to be respected 514_us_300 quotation marks and citation omitted when on or about date respondent complied with the forfeiture order the order had neither been vacated nor had the decision to issue it been reversed barring his challenging the order under u s c sec_853 respondent was dutybound to comply since he did not challenge it and was under no obligation to do so see infra he committed no error in complying with the order subsequently the court_of_appeals for the eleventh circuit vacated petitioner’s sentence and remanded the case for resentencing but left the forfeiture order intact and the forfeiture order is not subject_to collateral attack in this court see celotex corp v edwards supra we fail to see how appeals abused its discretion in determining not to give petitioner credit for funds received from petitioner the dollar_figure million remittance that respondent was forced to disgorge to the marshals service pursuant to an order that he was bound to obey c respondent’s failure to defend against the forfeiture order petitioner concedes that respondent failed to defend against the forfeiture order pursuant to a hearing authorized by u s c sec_853 nevertheless petitioner argues that when respondent received the dollar_figure million remittance respondent was reasonably without cause to believe that the remittance was subject_to forfeiture therefore petitioner continues since the remittance was received in payment of petitioner’s tax debt respondent could have successfully defended against the forfeiture order as a bona_fide purchaser for value see u s c sec_853 n b because respondent remained silent when he could have spoken up petitioner argues that respondent should be barred from collecting the tax_liability in petitioner’s words a second time respondent answers that he could not have defended against the forfeiture order since when he received notice of it he was without standing to make a claim as a third party with a legal_interest we note that this argument implicitly acknowledges the relation-back doctrine since it assumes a transfer of property to a third party after ownership of the property vests in the united_states see u s c sec_853 in the dollar_figure million remittance we need not decide whether respondent had standing to make a claim pursuant to u s c sec_853 n b neither need we decide whether a person receiving a payment in discharge of a liability qualifies as a purchaser within the meaning of u s c sec_853 n b we need not decide those questions because even if we were to answer both questions in the affirmative petitioner cannot show that respondent was respondent claims that in order for a tax debt to arise to permit him to have any rights against the taxpayer and the taxpayer’s property he must first make an assessment of the tax and then make a demand for payment in support of that claim respondent points to sec_6201 through sec_301_6201-1 and sec_301_6203-1 proced admin regs and 955_f2d_1427 11th cir here respondent states assessment and demand followed by more than a year his compliance with the forfeiture order petitioner’s position is that pursuant to sec_6151 his tax debt for arose on date when payment thereof was due it is not settled whether in using the term bona_fide purchaser for value in u s c sec_853 and n b emphasis added congress intended the term purchaser to operate as a limitation on the class of persons that having engaged in arm’s-length transactions with the defendant is entitled to protection of its interests the court_of_appeals for the fourth circuit has determined that congress did not intend such a limitation 836_f2d_200 4th cir if the term ‘purchaser’ were so construed a car dealer who sold a car to a later convicted defendant without knowledge of the potential forfeitability of the defendant's assets could have the payment he received for the car forfeited while a person who purchased otherwise forfeitable stock from the defendant would be protected other courts of appeals have not interpreted u s c sec_853 so liberally see eg 46_f3d_1185 d c cir we shall await an appropriate opportunity to address the issue obligated to defend against the forfeiture order and he has failed to show the elements necessary to raise successfully equitable_estoppel as a defense to respondent’s efforts to collect the tax_liability title u s c sec_853 provides that any person other than the defendant asserting a legal_interest in property that has been ordered forfeited may petition the district_court for a hearing to adjudicate the validity of his alleged interest in the property a third party therefore has a right not a duty to petition the district_court and it is his interest not the defendant’s that is to be determined indeed the defendant has no interest in the forfeited property and is prohibited even from petitioning the court petitioner has failed to suggest any other statutory provision that would obligate respondent to defend against the forfeiture order and makes no claim that respondent was under a contractual obligation to do so therefore we find that respondent had no duty to defend against the forfeiture order equitable_estoppel is a judicial doctrine that precludes a party from denying that party’s own acts or representations that induce another to act to his or her detriment e g graff v nor has the internal_revenue_service a duty to collect a tax_assessment from specific property in which it has a lien rather than permitting the property to be forfeited 786_f2d_1090 11th cir commissioner 74_tc_743 affd 673_f2d_784 5th cir it is to be applied against the commissioner only with utmost caution and restraint e g 98_tc_695 the essential elements of estoppel are there must be a false representation or wrongful misleading silence the error must be in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel must be ignorant of the true facts and he must be adversely affected by the acts or statements of the person against whom estoppel is claimed e g 67_tc_612 see also 180_f3d_1286 11th cir where an allegation of estoppel raises factual questions on which reasonable minds might disagree the questions must be resolved at trial by the trier of fact however where the facts are not in dispute or are beyond dispute the existence of estoppel is a question of law 936_f2d_1474 6th cir see generally am jur 2d estoppel and waiver sec_188 since there is no dispute here as to the relevant facts we treat petitioner’s claim of estoppel as raising only a question of law which we may dispose_of with only brief discussion respondent made no false statement to petitioner nor did respondent’s silence if we can call his failure to petition silence mislead petitioner moreover petitioner was not ignorant of the forfeiture order and petitioner has failed to show that respondent had any duty to assist petitioner in mitigating his losses with respect to his criminal offenses these are critical defects in petitioner’s estoppel defense respondent’s failure to petition the district_court does not bar him from collecting the tax_liability iv conclusion we have concluded that to the extent petitioner’s claim constitutes a collateral attack on the forfeiture order it must be denied and further respondent is not barred from collecting the tax_liability on account of his failure to petition the district_court appeals did not err in determining that respondent was warranted in filing the notice_of_federal_tax_lien therefore as stated respondent not petitioner is entitled to summary_judgment in his favor to reflect the foregoing an appropriate order and decision granting respondent’s motion for summary_judgment denying petitioner’s and deciding for respondent will be entered
